DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mutually adjacent relationship between the sonotrode and converter must be shown or the feature(s) canceled from the claim(s).  The sonotrode and converter in the drawings are on opposite ends of the apparatus and are not mutually adjacent.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite because it is unclear what is meant by “mutually adjacent”.  What is meant by the term mutually?  Mutually is defined as “directed and received by each other; having the same relationship; possessed in common”. The Examiner does not understand what is meant by the term mutual with adjacent.  Furthermore, since there appears to be components in-between the sonotrode and the converter (transformer/bead), how are the sonotrode and the converter mutually adjacent?  The sonotrode and the converter are on opposite sides of the tool so it’s unclear how this is considered mutually adjacent. The Examiner requests that the Applicant please clarify.
Claim 17 is indefinite because it is unclear what is meant by “there can be provided an amplitude transformer arranged between the sonotrode and the converter, 
Claim 25 is indefinite because it is unclear what is meant by “mutually corresponding support surfaces”.  How are the support surfaces mutually corresponding?  The sonotrode and the support element are separate components so the support surfaces are not the same.  This does not appear to make sense.  The Examiner requests that the Applicant please clarify this limitation.  
Claim 29 is indefinite because it is unclear what is meant by “mutually corresponding contact surfaces”.  How are the contact surfaces mutually corresponding?  The recess, outer bead and projection are separate parts so the contact surfaces are not the same.  This does not appear to make sense.  The Examiner requests that the Applicant please clarify this limitation.  

Claims 17-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Prior art was not found that taught or suggested the structure of the welding installation as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735